Citation Nr: 0326691	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for 
service-connected gastritis, small hiatal hernia from 
September 25, 1997, to May 10, 1998.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected gastritis, small hiatal hernia 
from May 11, 1998.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, 
lumbar spine, with radiculopathy of the left leg, from 
February 1, 1996 to February 28, 1999.

4.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected degenerative disc disease, 
lumbar spine, with radiculopathy of the left leg, from March 
1, 1999.

5.  Entitlement to service connection for otitis.

6.  Entitlement to service connection for a lung disorder, to 
include obstructive lung disease, or a lung disorder 
secondary to nicotine dependence and tobacco use.  

7.  Entitlement to service connection for a lung disorder 
resulting from exposure to asbestos. 

8.  Entitlement to service connection for a bilateral foot 
disorder.

9.  Entitlement to an increased evaluation for right shoulder 
disability, currently evaluated as 20 percent disabling, to 
include a separate evaluation for radiculopathy of the right 
arm and hand.

10.  Entitlement to service connection for a disorder of the 
collar bone (clavicle).

11.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, right knee, with chondromalacia and retropatellar 
pain syndrome.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1979, 
from April 1980 to May 1988, and from January 1989 to January 
1996.  

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board issued a decision in late 
November 2000.  That decision addressed some issues on the 
merits and remanded other issues.  The veteran appealed some 
of the claims addressed on the merits in that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an order issued in February 2003, the Court vacated the 
Board decision and remanded the claims listed as issues one 
through four on the title page of this decision to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and determined that consideration of all other claims 
addressed on the merits in the Board's November 2000 decision 
had been expressly waived.

In addition to the claims appealed to the Court from the 
November 2000 Board decision, that decision also remanded 
claims of entitlement to service connection for otitis, for a 
bilateral foot disorder, and for a lung disorder, to include 
obstructive lung disease, a lung disorder secondary to 
nicotine dependence and tobacco use, or a lung disorder 
resulting from exposure to asbestos.  The RO conducted 
additional development and issued a supplemental statement of 
the case (SSOC) on these issues, and these claims, listed as 
issues five through eight on the title page of this decision, 
return to the Board for appellate review.

The Board notes that, during the pendency of the veteran's 
appeals to the Board and to the Court, the veteran continued 
to submit claims for increased evaluations for a low back 
disability and for service-connected gastritis and small 
hiatal hernia.  However, as the Court determined that the 
appeals as to those claims should be remanded, there is no 
final adjudication of the original claims for increased 
initial evaluations for a low back disability and for 
gastritis and a small hernia.  Because claims already pending 
remained open, the veteran's attempts to submit new claims 
for increased evaluations for those disabilities do not 
constitute new or separate claims.  However, the veteran did 
submit other claims which were new during the pendency of the 
claims already appealed.  Those claims are listed as claim 
numbers nine through eleven on the title page of this 
decision.

Following a July 2001 rating decision which denied an 
evaluation in excess of 10 percent for a right knee 
disability and proposed to decrease the evaluation for a 
right shoulder disability from 20 percent to 10 percent 
disabling, the veteran disagreed with those determinations.  
The RO prepared a statement of the case (SOC) regarding the 
evaluation for right knee disability in November 2001 and 
issued that SOC in December 2001.  The veteran included the 
issue of entitlement to an evaluation in excess of 10 percent 
for a right knee disability in a list of "Issues on Appeal" 
submitted in April 2002.  This statement of appealed issues 
is a timely substantive appeal.  This appeal was perfected 
subsequent to the Board's November 2000 denial of an initial 
evaluation in excess of 10 percent for right knee disability, 
and the issue was not appealed to the Court.  This claim is 
before the Board for appellate review.  

By a rating decision issued in March 2002, the RO determined 
that a 20 percent evaluation for right shoulder disability 
was appropriate, in effect withdrawing the proposal to reduce 
the evaluation for right shoulder disability.  The veteran 
disagreed with the continuation of the 20 percent evaluation 
for right shoulder disability, contending, in part, that he 
was entitled to a separate compensable evaluation for 
radiculopathy of the right arm and hand.  Following an April 
2003 SOC, the veteran submitted a timely substantive appeal 
in April 2003.  

By a statement dated and submitted in September 2003, the 
veteran withdrew appeal of the denials of entitlement to 
service connection for a neck disorder and for headaches.  
The veteran's written withdrawal is valid, and those claims 
are not before the Board.  

In the September 2003 statement, the veteran indicated that 
he wished to withdraw his appeal for "s[ervice] c[onnection] 
for a shoulder disorder."  The veteran has already been 
granted service connection for a right shoulder disability.  
The issues before the Board on appeal include a claim for an 
evaluation in excess of 20 percent for right shoulder 
disability and a claim for service connection for a 
collarbone disorder.  The veteran's statement does not 
clearly indicate whether he wishes to withdraw one of these 
claims.  Appellate review of these claims is DEFERRED so that 
the RO can clarify which issue the veteran intended to 
withdraw.  

In a September 2003 statement, the veteran indicated that he 
wished to withdraw appeals for service connection for a 
bilateral hand disorder and for peripheral neuropathy.  A 
February 2003 SSOC addressed the veteran's claim for a 
separate evaluation for a history of radiculopathy to the 
right hand and arm.  In an April 2003 SOC, the RO addressed 
the veteran's claims of entitlement to right and left hand 
numbness and for loss of use of the right and left hand.  
Following this SOC, the veteran submitted a substantive 
appeal, received in late April 2003, for service connection 
for "peripheral neuropathy" and for a "bilateral hand 
condition."  In the September 2003 statement, the veteran 
stated he wished to withdraw his appeals for service 
connection for peripheral neuropathy and for a bilateral hand 
condition.  The Board construes this statement as a 
withdrawal of the claims for service connection for right and 
left hand numbness and for loss of use of the right and left 
hand.  The withdrawal of the appealed claims is valid, and 
those issues are not before the Board on appeal at this time.  

By a rating decision issued in March 2003, the RO awarded a 
total disability evaluation based on individual 
unemployability.  The record before the Board does not 
disclose that the veteran has disagreed with or appealed any 
aspect of that award, although the time period allowed for 
disagreement has not yet expired.  No issue regarding a claim 
of TDIU is before the Board at this time.  

A statement submitted in April 2002 was accepted as a request 
to reopen claims of entitlement to service connection for 
hypertension and for tardy ulnar palsy.  A rating decision 
issued in February 2003 deferred a decision as to whether or 
not new and material evidence had been submitted to reopen 
these claims.  As the RO has not yet the adjudicated the 
requests to reopen, these issues are not before the Board.  
By a statement dated and submitted in September 2003, the 
veteran indicated that he wished to withdraw his appeal as to 
these two issues.  As these issues are not on appeal to the 
Board, this statement is REFERRED to the RO for 
clarification.  

After reviewing the claims, contentions, and evidence of 
record and the February 2003 Order issued by the Court, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.

The issues of service connection for a lung disorder, to 
include obstructive lung disease, or a lung disorder 
secondary to nicotine dependence and tobacco use, a bilateral 
foot disorder, and a collar bone disorder, and claims for 
increased evaluations for service-connected gastritis and 
small hiatal hernia, service-connected degenerative disc 
disease, lumbar spine, service-connected right shoulder 
disability, and service-connected arthritis, right knee, are 
addressed in the REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims addressed 
herein, and all evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained.

2.  There is no current medical diagnosis of otitis.

3.  The veteran does not have a lung disorder related to 
exposure to asbestos.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
otitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2002).  

2.  The criteria for service connection for a lung disorder 
resulting from exposure to asbestos in service are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for otitis and for a lung disorder resulting from 
exposure to asbestos.



Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA also has a duty to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The VCAA also provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if necessary to make a decision on the claim.  

In this case with respect to the issues decided on the merits 
herein, VA's duty to notify the veteran of the evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the enactment of the VCAA, and of the 
general provisions of that Act, by the Board's November 2000 
decision, which, in pertinent part, remanded the two claims 
addressed on the merits in this decision.  In its REMAND, the 
Board outlined the evidence required to substantiate the 
claims and the development of medical evidence which would be 
required under the VCAA.  

By a letter dated in February 2001, the veteran's 
representative discussed the VCAA and requested that the RO 
advise the providers who conducted clinical examinations 
regarding the "as likely as not" standard to be used in 
determinations of etiologic links to service of any disorder.  
By an April 2002 letter, the RO advised the veteran of the 
evidence needed to establish service connection.  The RO 
advised the veteran of the general provisions of the VCAA, 
notified the veteran of his responsibility to identify 
evidence that might substantiate the claims.  The RO asked 
the veteran to submit evidence by June 19, 2002, and advised 
him that, if the RO made a decision after that date, evidence 
not submitted by that time might not be considered, although 
if his claim was granted, the increased compensation could be 
paid from the date of the claim as long as the veteran's 
evidence was received within one year following the April 
2002 letter.  The RO also advised the veteran that his claim 
required additional medical evidence, and that scheduling of 
a VA examination had been requested.

By a letter issued by the RO in January 2003, the veteran was 
again advised of the general provisions of the VCAA, was 
advised as to the evidence VA would attempt to obtain, was 
advised of the types of evidence that might be relevant and 
types of alternative evidence which might be relevant, and 
other general provisions.  The veteran was again advised to 
submit evidence within 30 days, but was specifically advised 
that "You can take up to a year from the date of this letter 
to send us what we need [to substantiate your claim]."  The 
veteran was further advised that, if he submitted evidence 
after a year, it could reduce the amount of any benefit he 
might be granted.  Thereafter, VA examinations were afforded 
in January 2003 and in March 2003.  

Moreover, while these claims were under development, the 
veteran's clams before the Court were also being litigated.  
In connection with the appeal before the Court, the veteran 
received copies of several pleading discussing VA's duties 
under the VCAA.

Finally, by a SSOC prepared in April 2003 and issued in June 
2003, the RO again advised the veteran of the enactment of 
the VCAA, and provided the complete text of the revised 
regulation, at 38 C.F.R. § 3.159, implementing the VCAA.  

The discussion in the rating decisions issued as to the 
claims addressed in this decision, beginning in March 1998, 
together with the SOC issued in October 1998, the Board's 
discussion in its November 2000 Remand of these issues, the 
discussion in the April 2003 SSOC, and the numerous other 
communications, advised the veteran of the criteria required 
to establish service connection for otitis and for a lung 
disorder due to exposure to asbestos, and of the evidence 
required to substantiate the claims.  

The VCAA notification letter sent to the veteran in April 
2002 and the other communications of record essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which indicated that 
30 days notice, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  The Board notes that more than one year 
has elapsed since the veteran was provided with the April 
2002 specific VCAA notice by the RO.  

Moreover, the additional correspondence, the discussion in 
the Board's November 2000 decision, the notifications to the 
veteran that clearly indicated that his claims remained 
opened and that a VA examination was being scheduled, and the 
January 2003 letter, which specifically advised the veteran 
that he had one year to submit evidence, establishes that the 
veteran has been specifically advised that he was not limited 
to 30 or 60 days to submit evidence, and that he in fact knew 
that his claim remained open and that he had one year to 
submit evidence.  Moreover, by a statement submitted in May 
2003, the veteran specifically indicated that he had no 
additional evidence to submit.

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was provided with specific VA examination as to the 
claims addressed in this decision.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claims 
may proceed, consistent with the VCAA.  In particular, in the 
circumstances of this case, additional efforts to assist the 
veteran, where the claims have been pending since at least 
1998, where the veteran has been continuously represented by 
an attorney, where the veteran has specifically stated, in 
writing, that he has no further evidence to submit, and where 
the veteran has been informed of the provisions of the VCAA 
by the RO, by the Board, by his own representative, and by 
the U.S. Court of Appeals for Veterans Claims, Remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran in this case.  

Due process claims

The Board notes that the veteran, by a statement submitted in 
April 2000 sought a statement of adequate reasons and bases.  
By a statement submitted in October 2000, the veteran's 
representative claimed that he was entitled to two copies of 
the veteran's VA records, argued that VA had denied the 
veteran due process under 38 C.F.R. § 3.103, and alleged that 
VA was obstructing the veteran's ability to pursue benefits 
under 38 C.F.R. §§ 3.303 and 3.304.  

These "issues" identified by the veteran's attorney are 
argument pertaining to the adequacy of development of the 
case.  Although the veteran is free to raise such matters for 
consideration by the Board, they are not, in and of 
themselves, issues separate and distinct from the underlying 
claims on appeal.  The Board has reviewed the record and 
concludes that the veteran has been provided all due process 
required by law throughout the course of his appeal.  

In particular, the Board notes that, in the absence of 
medical evidence that the veteran has a currently disability 
due to otitis or to exposure to asbestos, additional copies 
of clinical records or additional discussion of the legal, 
regulatory, or factual background will not result in a more 
favorable decision for the veteran.

A.  Claims for service connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 

A veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Satisfactory evidence may be distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, such as 
through medical diagnosis, there is no requirement of 
evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

1.  Claim for service connection for otitis

Service medical records reflect that the veteran was treated 
for otitis media of the left ear in service in February 1985.  
Periodic examinations conducted in March 1988 and September 
1994, and a May 1995 separation examination, are devoid of 
evidence of recurring treatment for otitis and are devoid of 
any evidence of residuals of otitis media.

Post-service clinical records include the reports of VA 
examinations conducted in October 1996, examination of the 
ears conducted in Oct 1997, January 1998, and in March 2003.  
At the time of VA examination conducted in October 1997, no 
active ear disease was present.  At the time of the January 
1998 exam, the veteran's eardrums were bulging, and he was to 
be evaluated further.  At the time of VA examination 
conducted in March 2003, the veteran denied vertigo or 
balance or gait problems.  External otoscopic examination 
revealed normal findings, with the size, shape, and form of 
the external ear normal on both sides.  There was no scaling 
or discharge or edema.  The tympanic membranes were intact 
bilaterally with good light reflexes.  The mastoids were non-
tender.  The examiner concluded that there was no evidence of 
current active ear disease.

The service medical records clearly reflect that the veteran 
was treated for otitis media, left ear, in service.  However, 
the fact that an episode of otitis media was diagnosed in 
service is not sufficient to warrant a grant of service 
connection at this time for otitis media.  The evidence must 
establish that the veteran has some current disability 
resulting from that in-service disease or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

Recent VA examination in March 2003 disclosed no diagnosis of 
otitis media and disclosed no residuals of any past episode 
of otitis.  The preponderance of the evidence is against a 
finding that otitis media, or any residual thereof, is 
currently manifested.  In the absence of any current medical 
diagnosis of otitis media or residuals attributable thereto, 
the criteria for entitlement to service connection for otitis 
media are not met.  See Brammer, supra.  The preponderance of 
the evidence is against the claim, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  

2.  Claim for service connection for a lung disorder as due 
to exposure to asbestos

The veteran's service medical records are devoid of evidence 
of treatment of a lung disorder.  January 1988 service 
medical records reflect that the veteran denied exposure to 
asbestos prior to or during his military service, and 
declined to be included in the Asbestos Medical Surveillance 
Program.  In a Medical Surveillance Questionnaire completed 
in April 1992 and updated in September 1993, the veteran 
listed his job titles and work activities in service, and 
noted no potential hazards.  No abnormalities or disorders of 
the lungs were treated during the veteran's service.  At the 
time of separation examination conducted in May 1995, the 
veteran's lungs were considered normal.  

Post-service clinical evidence includes no diagnosis of a 
lung disorder which is due to asbestos.  A March 2003 VA 
medical opinion states that it is unlikely that exposure to 
asbestos in service has resulted in any lung pathology, since 
the veteran's recent radiologic examination of the lungs was 
normal.  

There is no evidence of record which is favorable to the 
veteran's claim that he was exposed to asbestos in service, 
other than the veteran's own, somewhat equivocal statement 
that he might have been exposed to asbestos in 1974.  In the 
absence of any medical diagnosis of a lung disorder related 
to exposure to asbestos, and with a medical opinion of record 
that it is unlikely that the veteran has any lung pathology 
due to exposure to asbestos, the criteria for service 
connection for a lung disorder due to exposure to asbestos 
are not met.  Caluza, supra; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In particular, there is no diagnosis 
of a lung disorder due to asbestos.  The medical evidence and 
opinion reflects that it is unlikely that any current lung 
disorder the veteran may have is related to exposure to 
asbestos.  The preponderance of the evidence is against the 
claim, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim must be denied.


ORDER

The appeal for service connection for otitis is denied.

The appeal for service connection for a lung disorder due to 
exposure to asbestos is denied.


REMAND

The claims addressed in the Court's February 2003 Order which 
were remanded by the Court were adjudicated prior to 
enactment of the VCAA.  At the time of the Board's November 
2000 decision, approximately three weeks after enactment of 
the VCAA, there were no interpretations of the VCAA by the 
Court and no regulatory guidelines.  Subsequent to the 
Board's decision in this case, the Court has determined that 
a claimant must be provided with explicit notice of enactment 
of the VCAA and all provisions of that Act, and of the 
veteran's rights and responsibilities, and notice as to the 
time allowed for submission of evidence.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Given the Court's 
decisions since the Board's decision, the claims appealed to 
the Court must be REMANDED to the RO for further development.

The Board also notes that, during the pendency of the 
veteran's appeal, the criteria used to evaluate degenerative 
disc disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
regulation governing evaluation of the veteran's service-
connected lumbar disc disease, was revised, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The criteria governing evaluation of degenerative 
disc disease again were revised, effective September 26, 
2003, with Diagnostic Code 5293 renumbered and revised at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454-51,456 (August 27, 2003).

The Board's November 2000 remand directed the RO to 
determine, if lung pathology was present, whether that 
pathology was due to exposure to asbestos or to tobacco use 
in service, as opposed to tobacco use before or after 
service.  The report of the VA examination conducted in March 
2003 reflects that the examiner concluded that it was 
"indeterminate" at that point in the examination as to 
whether there was supportable lung pathology based on 
pulmonary function testing.  Thereafter, pulmonary function 
testing was conducted, and was reported as disclosing mild 
airflow obstructive disease.  The RO requested further 
medical opinion as to whether the veteran had a respiratory 
disorder.  The reviewer who conducted an April 2003 review of 
the record indicted that there was essentially no organic 
evidence of lung pathology.  However, mild chronic 
obstructive disease has been diagnosed on other VA 
examinations, beginning in October 1996.  It is not clear to 
the Board that this is a medical opinion that the veteran 
does not have a respiratory disorder.  Some further 
clarification of the medical evidence is required.  

The evidence of record reflects that the veteran has 
complained of foot pain for many years, and heel spurs and 
ingrown toenails were treated in service.  Ingrown toenails 
were removed following the veteran's service.  Onychomycosis 
of the toenails was diagnosed on VA examination proximate to 
the veteran's service, and has been treated and noted post-
service.  However, on VA examination conducted in March 2003, 
the veteran apparently complained only of radiation of pain 
down the legs and into the feet from the back.  It is not 
clear whether any foot disorder unrelated to the back was or 
was not present, since the veteran did not report symptoms 
previously noted, and the examiner did not discuss those 
prior complaints and findings.  The veteran should clarify 
the nature of the "bilateral foot disorder" for which he is 
seeking service connection.  If he wishes to pursue service 
connection for a foot disorder other than radiation of pain 
from the back, further factual development should be 
conducted.  

If is not clear whether the veteran has requested withdrawal 
of a claim for service connection for a clavicle disorder or 
of a claim for an increased evaluation for right shoulder 
disability.  If these claims have not been withdrawn, further 
medical development, in particular, orthopedic examination, 
should be conducted.  Further development of the veteran's 
claim of entitlement to an increased evaluation in excess of 
10 percent for right knee arthritis or retropatellar syndrome 
should be conducted as well.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  (a) The RO should ask the veteran to 
clarify the claim he intended to withdraw 
when he indicated that he wished to 
withdraw the claim for service connection 
for a shoulder disorder, since the 
veteran has already been granted service 
connection for a right shoulder 
disability, and where the issues on 
appeal include a claim for an evaluation 
in excess of 20 percent for right 
shoulder disability and a claim for 
service connection for a collarbone 
disorder.  

(b) If the veteran does not withdraw the 
claim of entitlement to an increased 
evaluation for right shoulder disability, 
the veteran should be asked to clarify 
whether he wishes to continue the appeal 
for a separate evaluation for a history 
of radiculopathy of the right arm and 
hand.  

(c) The veteran should be asked to 
clarify the nature of the bilateral foot 
disorder for which he is seeking service 
connection.

2.  (a) After the veteran clarifies which 
of the claims he intended to withdraw, 
and the RO has determined which claims 
remain pending, the veteran should again 
be notified of the enactment of the VCAA, 
and he should be specifically advised of 
the evidence required to substantiate 
each of the claims remaining on appeal.  
For example, the veteran should be 
advised that only clinical or other 
evidence which was prepared during the 
period from September 25, 1997 to May 10, 
1998, or which specifically discusses the 
veteran's symptoms and disability due to 
service-connected gastritis, small hiatal 
hernia, during that period is relevant to 
substantiate the claim of entitlement to 
a compensable initial evaluation from 
September 25, 1997 to May 10, 1998, for 
that disability.  

(b) The veteran should again be advised 
of his responsibilities under the Act, 
and of VA's duties and responsibilities 
under the Act.  

(c) The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims.  

(d) The veteran should be notified of the 
revised criteria under Diagnostic Code 
5293, and of the revision of that revised 
Diagnostic Code effective in September 
2003, (Diagnostic Code 5243) and advised 
as to the effective date of each set of 
criteria.    

3.  (a) The RO should ask the veteran to 
identify each VA facility at which he has 
been treated for any of the claim 
disorders during the pendency of this 
appeal (1996 to the present).  In 
particular, he should be afforded the 
opportunity to identify any treatment of 
a gastrointestinal disorder since 
September 25, 1997, or for degenerative 
disc disease or any disorder of the spine 
since February 1, 1996.

(b) In particular, the veteran should 
specify whether he was treated at any VA 
facility while employed by M&M Framing, 
from February 1996 to June 1996, while 
employed at Lacy Building and 
Construction, from July 1996 to August 
1996 or October 1996.  The RO should 
obtain the veteran's complete outpatient 
treatment records from each identified VA 
facility to assure that the complete 
clinical record for the period relevant 
to each appealed issue is associated with 
the claims file.  

4.  The RO should afford the veteran the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for any of 
the claimed disorders or service-
connected disabilities during the 
relevant time period.  The RO should 
obtain the veteran's complete post-
service clinical records from each 
identified non-VA provider.    

5.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of 
gastritis/hiatal hernia and of 
degenerative disc disease during each of 
the relevant periods, and alternative 
evidence regarding any other disorder or 
disability on appeal, including 
statements from co-workers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions on appeal.  

6.  The veteran should be afforded 
orthopedic examination.  All required 
tests and studies should be completed.  
The claims folder (three volumes) must be 
made available for review by the 
examiner.   

(a) Spine-The veteran should be afforded 
examination to determine the severity of 
orthopedic and neurologic symptoms of the 
service-connected spine disorder.  The 
examiner(s) should perform range of 
motion studies of the lumbar spine and 
evaluate the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination, and whether there is 
objective evidence of neurologic 
symptoms, such as giving way of the legs 
or foot drop, and the examiner should 
determine the level of associated 
functional loss due to pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    

(b) Right knee-The veteran should be 
afforded VA examination to determine the 
severity of service-connected right knee 
disability.  In particular, the examiner 
should clarify whether the veteran has 
both arthritis and retropatellar pain 
syndrome, and, if both are present, the 
examiner should differentiate the 
symptomatology of each knee disorder 
present, to the extent possible.

(c) Feet-The veteran should be afforded 
VA examination to determine if the 
bilateral foot disorder for which he 
wishes to claim service connection is 
present.

(d) Clavicle-If the claim of entitlement 
to service connection for a disorder of 
the collarbone is not withdrawn, the 
veteran should be afforded VA examination 
of the clavicle.  The examiner should be 
asked to review the pertinent service 
medical records, including those records 
regarding right shoulder injury and 
treatment, and should be asked to 
determine whether there is any record 
that the veteran's collarbone was 
fractured in service.  The examiner 
should examine the veteran and should 
determine whether he currently has any 
disorder of the collarbone, to include 
residuals of a fracture.  If so, the 
examiner should obtain a detailed history 
of the veteran's activities and injuries 
since service, including whether he has 
sustained any post-service injury to the 
collarbone.  If it is determined that the 
veteran has a current collarbone 
disorder, to include residuals of a 
fracture of the collarbone, the examiner 
should provide an opinion as to the 
likelihood (whether it is at least as 
likely as not, that is, a 50 percent or 
greater likelihood) that the fracture was 
incurred during the veteran's service or 
as a result of any service-connected 
disability.  

(e) Right shoulder-If the claim of 
entitlement to service connection for an 
evaluation in excess of 20 percent for 
right should disability is not withdrawn, 
the veteran should be afforded VA 
examination to determine the current 
severity of that disability.  The 
examiner should perform range of motion 
studies, evaluate the evidence of pain, 
weakened movement, excess fatigability, 
or incoordination, and determine the 
level of associated functional loss due 
to pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).    

7.  The veteran should be afforded 
gastrointestinal tract examination to 
determine the current nature and severity 
of the symptoms of gastritis and of a 
small hiatal hernia.  The examiner should 
ascertain that there have been any 
fluctuations in the severity or symptoms 
of the service-connected gastritis and 
small hiatal hernia during the pendency 
of the claim, from September 25, 1997, to 
May 10, 1998, or since May 11, 1998.

8.  The veteran should be afforded 
pulmonary examination, including any 
necessary diagnostic testing.  The 
examiner should provide an opinion as to 
whether the veteran has chronic 
obstructive pulmonary disease or has any 
respiratory disorder.  If so, the 
examiner should state whether that 
disorder had its onset in service.  

If the veteran has chronic obstructive 
pulmonary disease, but that disorder did 
not have its onset in service, or, if the 
veteran has any current pulmonary 
disorder, the examiner should review the 
veteran's history of smoking.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran incurred a nicotine 
dependence as a result of service and 
whether, and to what extent, that 
dependence continued after service.  The 
examiner should also provide an opinion 
as to whether a current pulmonary 
disorder is due to smoking in service, or 
is due to smoking prior to service and 
following service, and should reference 
the extent of the veteran's pre-service 
and post-service use of tobacco as 
compared to the extent of use in service.  

9.  After the development described above has 
been conducted, the RO should determine 
whether any other development is warranted, 
including whether additional VA examination is 
required.  After further development as may be 
subsequently deemed necessary is undertaken, 
the veteran's claims should be re-adjudicated.  
If any decision remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The veteran and his representative should be 
afforded an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



